Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
Claims 1, and 15 are amended. Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The currently amended claim 1 contains subject matter, “ applying the at least one task management criterion to the task management information to thereby generate modified task management information, and creating the user task based on the modified task management information,”  which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Examiner has reviewed the originally filed Specification including paragraphs 0018 and 0022 and they do not disclose generating a modified task management information and creating a user task based on the modified task management information. Paragraph 0018 simply discloses selecting one task management criterion for creating the user task and each task management can be applied globally with respect to products. Paragraph 0018 does not disclose steps or functions as how an existing task management information is modified or changed using a management criterion to the task management information. Paragraph 0022 does not discuss any aspects of apply task management criterion to task management information resulting in a modified task management information which is used for creating a user task. See MPEP 2163:  “In order to satisfy the written description requirement set forth in 35 U.S.C. 112(a) [See Federal Register Document Citation# 84 FR 57 & [Docket# PTO-P-2018-0059], pages 57-63 USPTO Notice on 01/07/20219 “Examining Computer-Implemented Functional Claim Limitations for Compliance With USC 112], the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Information that is well known in the art need not be described in detail in the specification. However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. See MPEP § 2163, subsection II(A)(2)…..Computer-implemented inventions are at times disclosed and claimed in terms of their functionality. For computer-implemented functional claims, the determination of the sufficiency of the disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software (i.e., “how [the claimed function] is achieved,” Vasudevan, 782 F.3d at 683), due to the interrelationship and interdependence of computer hardware and software. When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or Start Printed Page 62mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection”. Thus, as discussed above the currently amended claim 1 including limitations related to generating a  modified task management information and using the modified task management information to create a user task  satisfy the written description requirement set forth in 35 U.S.C. 112(a) . The specification does not disclose sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of both the hardware and the software  describing steps as  “how [the claimed function] is achieved,”.
 Since dependent claims 2-14 inherit the deficiency of base claim 1, they are rejected for the same reasons as established for base claim 1.
Since independent claim 15 recite similar limitations as those of claim 1 discussed above, it is analyzed based on the same rationale as established for claim1. Accordingly claim 15 and its subsequent claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement

 
Claim Rejections - 35 USC § 101
3	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1--20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 15-20 are to a process comprising a series of steps, clams 1-14 to a system /apparatus, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
A task management system for a brand on an online marketplace, the system comprising:
 	a graphic user interface running on a display device; 
a server in communication with the display device, the server running a multi-tenant architecture that is designed to: 
		compare seller information with general seller information of the online marketplace, the seller information including products associated with the seller; and 
		apply at least one task management criterion to task management information in at least one of the following manners: globally with respect to all products, on a product-by-product basis, and on a product-grouping basis; 
	the server being configured to perform a task management process comprising:
	obtaining the task management information using a bulk input of the seller information from the online marketplace, the seller information being derived from one or more discrete locations requiring user authentication on the online marketplace and accessed using an authentication code that is required to access each of the locations in the one or more discrete locations; 
	applying the at least one task management criterion to the task management information to thereby generate modified task management information, wherein the at least one task management criterion is designed to facilitate creating a user task to thereby promote the brand on the online marketplace and to streamline workflows of the brand;
	creating the user task based on the modified task management information, wherein the user task is assignable to at least one user and is displayed on the graphic user interface after creation of the user task such that the user task supports promoting the brand on the online marketplace and streamlining workflows of the brand.

Step 2A Prong 1 analysis: Claims 1--20 recite abstract idea.
The highlighted limitations “ compare seller information with general seller information of the online marketplace, the seller information including products associated with the seller; apply at least one task management criterion to task management information in at least one of the following manners: globally with respect to all products, on a product-by-product basis, and on a product-grouping basis; applying the at least one task management criterion to the task management information to thereby generate modified task management information, wherein the at least one task management criterion is designed to facilitate creating a user task to thereby promote the brand on the online marketplace and to streamline workflows of the brand; and creating the user task based on the modified task management information, wherein the user task is assignable to at least one user”, as drafted, is a simple process that, under their broadest reasonable interpretation, cover concepts of making comparison between two collected seller information, making a use of an available criterion to task management information  by applying them to products for creating tasks for a user for promoting brands on an online marketplace that can be done in mind with a pen and paper. These actions relate to concepts of analyzing data,  making comparison, evaluation, judgements, making decision as how to apply them to a product  and applying a criterion to an available management task information to create a certain task to be implemented by an assigned  user  for promoting a product brand on the marketplace, which can be performed  in mind using a pen and paper, except for the recitation “by a server”. That is,  other than reciting “by a server” nothing in the claim elements precludes the steps from practically performed in the mind using a pen and paper. For example, but for the recitation of “by a server’ the claim encompasses a person looking at two collected data, making simple comparison between the two by judging the two data, and forming a simple judgement for applying a criterion to a task management information  for creating tasks to be implemented by an assigned user to promote product brands to be sold on an online marketplace. The mere nominal recitation of by a server does not take the claim limitations out of the mental process grouping.  Thus, the claim 1 and its dependent claims 2-14 recite a mental process.

Since the other independent claim 15 recites similar limitations as discussed for claim 1, it is analyzed on the basis of same rationale as established for claim 1 and therefore the claim 15 and its dependent claims 16-20 recite limitations falling within “Mental Process” abstract idea. Accordingly claim 15 and its dependent claims 16-20 recite abstract idea.
Accordingly, all pending claim 1--20 recite an abstract idea. Step 2A, prong one=Yes.
Step 2A Prong 2 analysis:
Claims 1-20: The judicial exception is not integrated into a practical application.
Claim 1 recites the additional limitations of using generic computer components comprising a generic computer server using a muti-tenant architecture  communicating with a GUI on a generic display device  using a software wherein the server implements the steps to, “ obtaining task management information using a bulk input of seller information from the online marketplace, the seller information being derived from one or more discrete locations requiring user authentication on the online marketplace and accessed using an authentication code that is required to access each of the locations in the one or more discrete locations, and display [ing] on the graphic user interface after creation of the user task such that the user task supports  promoting the brand on the online marketplace and streamlining workflows of the brand”.  The obtaining step from the marketplace is recited at a high level of generality (i.e. as a general means of gathering seller data for use in the modifying and using  the data for creating tasks ), and amounts to mere data gathering, which is a form of insignificant extra‐solution activity.  The use of muti-tenant architecture , as described in the Applicant’s specification [see paras 0015 and 0016] is “software -as-a-service “ or “mobile platform” which are generic and the applicant is using them to implement generic functions of comparing data and applying a criterion to an information and do not amount to any technical improvement or improving a technical aspect providing an inventive technical solution.
The use of authentication information for accessing data is a generic and well-known activity to access data which is not public so that undesirable elements do not get access.  The displaying results of created tasks on the GUI is also recited at a high level of generality (i.e. as a general means of displaying the weather evaluation created tasks result from the modifying and using obtained data step), and amounts to mere post solution displaying, which is a form of insignificant extra‐solution activity.   The “use of server” merely describes how to generally “apply” the otherwise mental process of comparing seller data, applying task management criterion to products and management task information, and creating tasks in a generic or general-purpose server computer environment.  The server computer is recited at a high level of generality and is merely automates the comparing, applying and creating task steps. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to the abstract idea.
Since the other independent claim 15 recites similar limitations as discussed for claim 1, it is analyzed on the basis of same rationale as established for claim 1 and therefore the claim 15 is directed to an abstract idea.
Dependent claims 2-4, and 13-14 are directed to displaying data which, as recited, are insignificant extra-solution activity. Dependent claims 5-6 are directed to generating report and creating tasks suggesting tasks based on a criterion which cover performance under “Mental Process” and the use of a generic computer server is mere to automate a manual process. Dependent claims 7-10 recite creating automate steps which can be performed manually comprising creating tasks, providing alerts using available criteria such as completion of task, or an item needed to be shipped, a new message to be sent, etc. Dependent claims 11-12 recite using a well-known authentication handshake process to access data. Dependent claims 16-20 recite similar limitations covered in the dependent claims 5-8.  Thus, all dependent claims recite limitations, which, in combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, as they are not indicative of any of the following improvements:
• An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; See MPEP 2106.05(a).
• an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; See Vanda Memo
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(b).
• an additional element effects a transformation or reduction of a particular article to a different state or thing; see MPEP 2106.05(c).and
• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.29 an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(e) and Vanda Memo .
	In view of the foregoing all pending claims 1-20 are directed to an abstract idea.

Step 2A=Yes. Claims 1-20 are directed to abstract ideas.

Step 2B analysis: NO. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra‐solution activity.    Under the 2019 PEG, a conclusion that an additional element is insignificant extra‐solution activity in Step 2A should be re‐evaluated in Step 2B. Here, the obtaining steps and the displaying step were considered to be extra‐solution activity in Step 2A, and thus they are re‐evaluated in Step 2B to determine if they are more than what is well‐understood, routine, conventional activity in the field. The background recites that the server computer in communication with a client device and  are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well‐understood, routine, conventional activity is supported under Berkheimer.  The claims 1-20 are ineligible.
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere obtaining and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
	Regarding recitation of using authentication code in claims 1 and 15 and handshake concept in accessing data/information in claims 11-12 are well-known concepts and do not provide any improvement on the earlier use of handshake concept and amount to an inventive concept, see references:  (i) Islam et al. ; US20070016775 A1, see para 0022, “refer to FIG. 1, authentication between the mobile node 102 and the WPDN infrastructure may be effectuated using well-known protocols such as the Password Authentication Protocol (PAP) and the Challenge Handshake Authentication Protocol (CHAP), each having its own set of passwords, authentication keys, etc., that are distributed between the mobile node 102 and the infrastructure (i.e., PDSN/AAA) in some manner”, (ii) Kim et al.; US 20130173747 A1; see para 0126 “
In one embodiment, mutual-authentication messages are exchanged between the SeDAX node and an arbitrary security server. The procedure for authentication is similar to the well-known client authenticated Transport Layer Security (TLS) handshake.’, and (iii) EL-Moussa et al.; US20170013000A1, see para 0075”
A handshake phase of an application protocol can include negotiation, configuration, authentication, further or alternative cryptographic setup, authorization and/or access control, ………. In the example of FIG. 4 the application handshake will be encrypted using the session key established for the SSL/TLS session 408. ….. The nature and extent of the application handshake 414 will vary depending on the type of application protocol employed and can be protocol specific. Where the protocol specification is public, the nature and extent of the application handshake 414 will be well known.  ].
	In view of the foregoing, the claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and an inventive concept.
Thus claims 1-20 are patent ineligible.

4.	Prior art discussion:	
	The prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, a server implementing the steps to compare seller information with general seller information of the online marketplace, the seller information including products associated with the seller, and apply at least one task management criterion to task management information in at least one of the following manners: globally with respect to all products, on a product-by-product basis, and on a product-grouping basis, performing obtaining the task management information using a bulk input of the seller information from the online marketplace, the seller information being derived from one or more discrete locations requiring user authentication on the online marketplace and accessed using an authentication code that is required to access each of the locations in the one or more discrete locations, 	applying the at least one task management criterion to the task management information to thereby generate modified task management information, wherein the at least one task management criterion is designed to facilitate creating a user task to thereby promote the brand on the online marketplace and to streamline workflows of the brand, creating the user task based on the modified task management information, wherein the user task is assignable to at least one user and is displayed on the graphic user interface after creation of the user task such that the user task supports promoting the brand on the online marketplace and streamlining workflows of the brand.

	Note: If rejections under 35 USC 112 (a) and 35 USC 101 are overcome then the application can be placed in condition for allowance. However, if claims are amended then they will be subject to further consideration and search.

5.	Best prior art references of record: Applicant has not filed any IDS.
	(i)	Van Dusen [US20030208397 A1, see para 1106] discloses that Interactive developers collaborate with business managers to define different processes and tasks needed for their Web business, including defining a set of tasks for creating images, news articles, and customer support articles and likewise can define a set of tasks associated with commerce activities, such as creating a new product promotion or handling an incoming customer service request. These tasks are executed using written custom codes by the developers for  each task  and the business managers can visually assemble these into workflow templates, which are custom processes for the Web system.
	(ii)	CN110889728A cited in the Non-Final rejection mailed 09/09/2021 [see paras 0004, 0009—0011, 0027----35] discloses a promotion platform receiving preset parameters such as preset amount to be used, and the server generates a message to a user to promote according to the preset condition that is floating advertisements within the allowed amount and then stop it, and the advertisement to promote a brand, but CN110889728A neither teaches nor renders obvious specially the limitations that the server receives an input from at least one user to retrieve a bulk input of seller information, including task management information, from the online marketplace, retrieve and select the bulk input of seller information from the online marketplace, parse the bulk input for the task management information for creating a user task for a user of the at least one user, select at least one task management criterion for creating the user task, create the user task based on the task management information and the at least one task management criterion, wherein the user task is assignable to the user of the at least one user and is displayed on the graphic user interface after creation of the user task, the user task further configured to promote the brand on the online marketplace and to streamline workflows of the brand.
	(iii)	Lyndon-James [US 20180060901; see Abstract, cited in the Final rejection mailed 04/04/2022] discloses a system and method comprising a task engine (122) in communication with a content management system for generating content comprising a set of gamified advertisements correlated to brand, and a user interacts directly with the gamified advertisements so that an action engine (124) in communication with the task engine monitors user action and behavior or capture analytics as outputs. A rewards module is in communication with a memory (112) to track user rewards based on achievement in the gamified advertisements correlated to the brands. Lyndon-James neither teaches nor renders obvious the limitations, as a whole, recited in independent claims 1 and 15.
	(iv)	Najim [US20130124278 A1; see para 0091, cited in the Final rejection mailed 04/04/2022 ] discloses a computer implemented method for sourcing electronic tasks wherein the electronic tasks are customized to provide content of the tasks so that the content is generated to promote a brand of goods or services.
	(v)	US Patent 1007Arif et al. [US Patent 10007937, see Abstract, cited in the Final rejection mailed 04/04/2022 ] discloses a service provider obtaining sellers’ information on products offered by merchants so that the collected information can be used to enable the merchant to join a marketplace to offer his goods and services. The collected information of the seller can include contact information, location information, a price of his item, an inventory or availability of the item, special options,  etc. Which may differentiate the seller and/or the item from other available sellers and items accessible through the electronic marketplace. 

Response to Arguments
6.1.	Rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph: Applicant's arguments filed  10/04/2022, see page 7 have been fully considered but they are not persuasive because the limitations, “applying the at least one task management criterion to the task management information to thereby generate modified task management information, and creating the user task based on the modified task management information”, fail to comply with the written description requirement as detailed above in paragraph 2.0 above. Examiner has reviewed the originally filed Specification including paragraphs 0018 and 0022 and they do not disclose generating a modified task management information and creating a user task based on the modified task management information. Paragraph 0018 simply discloses selecting one task management criterion for creating the user task and each task management can be applied globally with respect to products. Paragraph 0018 does not disclose steps or functions as how an existing task management information is modified or changed using a management criterion to the task management information. Paragraph 0022 does not discuss any aspects of apply task management criterion to task management information resulting in a modified task management information which is used for creating a user task.
In view of the foregoing, Applicant’s arguments are not found persuasive and rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is sustainable and maintained.
 
6.2.	Rejection of claims 1-20 under 35 USC 101: Applicant's arguments filed  04/04/2022, see pages 7-9 have been fully considered but they are not persuasive. 
With respect to Step 2A, prong 1 analysis, Examiner disagrees with the Applicant’s arguments, see pages 7-8, that the claims do not recite a Mental Process, because when each of the limitations , for example, claim 1, are considered  per “2019 PEG”, the limitations “ compare seller information with general seller information of the online marketplace, the seller information including products associated with the seller; apply at least one task management criterion to task management information in at least one of the following manners: globally with respect to all products, on a product-by-product basis, and on a product-grouping basis; applying the at least one task management criterion to the task management information to thereby generate modified task management information, wherein the at least one task management criterion is designed to facilitate creating a user task to thereby promote the brand on the online marketplace and to streamline workflows of the brand; and creating the user task based on the modified task management information, wherein the user task is assignable to at least one user”, as drafted, is a simple process that, under their broadest reasonable interpretation, cover concepts of making comparison between two collected seller information, making a use of an available criterion to task management information  by applying them to products for creating tasks for a user for promoting brands on an online marketplace that can be done in mind with a pen and paper. These actions relate to concepts of analyzing data,  making comparison, evaluation, judgements, making decision as how to apply them to a product  and applying a criterion to an available management task information to create a certain task to be implemented by an assigned  user  for promoting a product brand on the marketplace, which can be performed  in mind using a pen and paper, except for the recitation “by a server”. That is,  other than reciting “by a server” nothing in the claim elements precludes the steps from practically performed in the mind using a pen and paper. For example, but for the recitation of “by a server’ the claim encompasses a person looking at two collected data, making simple comparison between the two by judging the two data, and forming a simple judgement for applying a criterion to a task management information  for creating tasks to be implemented by an assigned user to promote product brands to be sold on an online marketplace. The mere nominal recitation of by a server does not take the claim limitations out of the mental process grouping.  
Applicant’s arguments that the claims do not fall within “Certain Methods of Organizing Human Activity” are not relevant as Examiner did not state in the rejection that the claims  fall within “Certain Methods of Organizing Human Activity”.

With respect to Step 2A, prong 2 analysis, Examiner disagrees with the Applicant’s arguments, see pages 7-9, that the claims offer a technical solution to a technical problem because when the claim limitations are analyzed as per “2019 PEG” they do not solve a technical problem but instead they are directed to solving a business problem of creating tasks to be implemented by user (s) to promote a product brand in a marketplace. This is not a technical problem and in order to carry out this process the limitations as drafted do not integrate the abstract idea into a practical application. 
Claim 1 recites the additional limitations of using generic computer components comprising a generic computer server using a muti-tenant architecture  communicating with a GUI on a generic display device  using a software wherein the server implements the steps to, “ obtaining task management information using a bulk input of seller information from the online marketplace, the seller information being derived from one or more discrete locations requiring user authentication on the online marketplace and accessed using an authentication code that is required to access each of the locations in the one or more discrete locations, and display [ing] on the graphic user interface after creation of the user task such that the user task supports  promoting the brand on the online marketplace and streamlining workflows of the brand”.  The obtaining step from the marketplace is recited at a high level of generality (i.e. as a general means of gathering seller data for use in the modifying and using  the data for creating tasks ), and amounts to mere data gathering, which is a form of insignificant extra‐solution activity.  
The use of muti-tenant architecture , as described in the Applicant’s specification [see paras 0015 and 0016] is “software -as-a-service “ or “mobile platform” which are generic and the applicant is using them to implement generic functions of comparing data and applying a criterion to an information and do not amount to any technical improvement or improving a technical aspect providing an inventive technical solution.
The use of authentication information for accessing data is a generic and well-known activity to access data which is not public so that undesirable elements do not get access.  The displaying results of created tasks on the GUI is also recited at a high level of generality (i.e. as a general means of displaying the weather evaluation created tasks result from the modifying and using obtained data step), and amounts to mere post solution displaying, which is a form of insignificant extra‐solution activity.   The “use of server” merely describes how to generally “apply” the otherwise mental process of comparing seller data, applying task management criterion to products and management task information, and creating tasks in a generic or general-purpose server computer environment.  The server computer is recited at a high level of generality and is merely automates the comparing, applying and creating task steps. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to the abstract idea.
In view of the foregoing, Applicant’s arguments are not found persuasive and rejection of claims under 35 USC 101 is sustainable and maintained.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Areshidze et al. [ US20170169399 A1; see para 0051] discloses that for scheduling a selected vehicle maintenance task prior to listing the vehicle within the marketplace wherein the online marketplace platform uses a task management system to generate and deliver maintenance tasks and the maintenance task is assigned to a worker for completing that task.
	(ii)	Ha [US 20130132177A1; see para 0051] discloses a campaign creator may target his campaign for a specific purpose, and the campaign could be limited to a group of celebrities that the campaign creator wishes to take one or more tasks to promote the products of a company.
	(iii)	O'Neill, Michael P,  “Addressing the needs of the customer - You!”; Publication info: Advancing Microelectronics 30.5: 18-19. IMAPS-International Microelectronics Packaging Society. (Dec 1, 2003); retrieved from Dialog database on 10/17/2022 discloses that marketing management activities include significant tasks comprising creating product offering concepts, articulating customer needs, promoting the features and benefits of the products, adjusting business strategies and so on and executing these strategies contribute for a successful business plan. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625